Citation Nr: 1417075	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  05-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for right foot disability claimed as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board previously denied this claim in October 2012.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court) and the case has been returned to the Board pursuant to a Joint Motion for Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2011 remand, the Board instructed that the AOJ get an opinion from Dr. Goldman.  The AOJ did not get an opinion from Dr. G, because he had moved to a different VA Medical Center (VAMC).  He had previously made comments that could be favorable to the Veteran's claim.  The AOJ instead obtained opinions from other doctors.  Following the instruction of the Joint Motion for Remand, an additional remand is necessary to ensure compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Locate Dr. Goldman, the podiatrist who treated the Veteran primarily and noted a "prior failed attempt at syndiactylism" in a June 30, 2004 treatment report.  Dr. G was most recently noted as working at the VAMC in Coatesville, Pennsylvania.  

Ask Dr. Goldman to provide opinions on the following:

a. Did the March 2002 procedure performed by Dr. Brustein, at least as likely as not, cause additional disability to the Veteran's foot or represent a failed attempt at syndiactylism?

b. If so, is it at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider when performing the prior failed attempt at syndiactylism?

Dr. Goldman should provide rationale for all opinions given.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. If Dr. Goldman is not available, document such findings and the efforts mad to obtain the opinion from him; and notify the Veteran.  Then, forward the claims file to a VA physician to address Dr. Goldman's treatment notes and provide an opinion on the following:

a.  Was the March 2002 procedure referred to by Dr. Goldman a "failed attempt to syndiactylism."

b.  Did the March 2002 procedure result in additional disability?

c.  Is it at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider when performing the procedure?

d.  Was there additional disability from the procedure that a reasonable health care provider would not have foreseen and informed the Veteran of, prior to obtaining informed consent for the procedure?

The provider should give rationale for all opinions.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



